BUFFINGTON, Circuit Judge.
This is an application to amend our mandate by restricting it to an adjudication of the rights of the two parties before us on appeal, viz., the Alien Property Custodian and the estate of D. Clarence Gibboney. The application was made in due time and in due procedure. Southard v. Russell, 16 How. 547, 14 L. Ed. 1052.
In the litigation in the court below a third party, Grover C. Bergdoll, was interested, appeared by counsel, took no appeal, and was not represented in the appeal of the. Alien Property Custodian to this court. In an opinion filed herein the appeal of the Custodian was sustained, as was his right to have the bill dismissed as to him. Our mandate should conform and be restricted to what we decided as between the two parties before us and should therefore be changed to read: “It is now hereby ordered, adjudged and decreed by this Court that the decree of the Court below, in so far as it affected the Alien Property Custodian, be reversed, and that the suit, as against him, be dismissed.”
This leaves all questions as to the relative rights of Gibboney’s estate and Grover C. Bergdoll to the further action of the court below.